Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 28, 1969, convicting him of robbery in the first degree and other crimes, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The findings of fact below are affirmed. In our opinion, under the particular circumstances of this case, defendant was deprived of his right to counsel when the trial court denied his request for an opportunity to obtain different retained counsel (People v. Walker, 29 A D 2d 973). Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.